
	
		II
		Calendar No. 633
		110th CONGRESS
		2d Session
		S. 1418
		[Report No. 110–282]
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Dodd (for himself,
			 Mr. Brown, Mr.
			 Smith, Mr. Leahy,
			 Ms. Mikulski, Ms. Snowe, Mr.
			 Inouye, Mr. Whitehouse,
			 Mr. Johnson, Mr. Kerry, Mrs.
			 Murray, Mr. Durbin,
			 Mrs. Boxer, Mr.
			 Sanders, Mr. Menendez,
			 Mr. Lautenberg, Mr. Casey, Mr.
			 Cardin, Mr. Levin,
			 Ms. Cantwell, Mrs. Lincoln, Ms.
			 Stabenow, Mr. Corker, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			April 9, 2008
			Reported by Mr. Biden,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide assistance to improve the health of newborns,
		  children, and mothers in developing countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Commitment to Global
			 Child Survival Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)In 2000, the
			 United States joined 188 countries in committing to achieve 8 Millennium
			 Development Goals (MDGs) by 2015, including MDG 4 and MDG
			 5 that aim to reduce the mortality rate of children under the age of 5
			 by 2/3 and maternal mortality rate by
			 3/4 in developing countries, respectively.
				(2)The significant
			 commitment of the United States to reducing child mortality in the developing
			 world contributed to a 50-percent reduction in the mortality rate of children
			 under the age of 5 between 1960 and 1990, and over the past 20 years, the
			 United States has invested over $6,000,000,000 in child survival programs run
			 by the United States Agency for International Development.
				(3)According to one
			 of the world's leading medical journals, the Lancet, despite United States and
			 global efforts to achieve MDG 4, of the 60 countries that account for 94
			 percent of under-5 child deaths, only seven countries are on track to
			 meet MDG 4, thirty-nine countries are making some progress, although they need
			 to accelerate the speed, and fourteen countries are cause for serious
			 concern.
				(4)10,500,000
			 children under the age of 5 die annually, over 29,000 children per day, from
			 easily preventable and treatable causes, including 4,000,000 newborns who die
			 in the first 4 weeks of life.
				(5)3,000,000 children
			 die each year due to lack of access to low-cost antibiotics and antimalarial
			 drugs, and 1,700,000 die from diseases for which vaccines are readily
			 available.
				(6)Maternal health is
			 an important determinant of neonatal survival with maternal death increasing
			 death rates for newborns to as high as 100 percent in certain countries in the
			 developing world.
				(7)Approximately
			 525,000 women die every year in the developing world from causes related to
			 pregnancy and childbirth.
				(8)Risk factors for
			 maternal death in developing countries include pregnancy and childbirth at an
			 early age, closely spaced births, infectious diseases, malnutrition, and
			 complications during childbirth.
				(9)According to the
			 Lancet, nearly 2/3 of annual child and newborn deaths,
			 6,000,000 children, can be avoided in accordance with MDG 4 if a package of
			 high impact, low-cost interventions were made available at a total, additional,
			 annual cost of $5,100,000,000, including oral rehydration therapy for diarrhea
			 ($0.06 per treatment) and antibiotics to treat respiratory infections ($0.25
			 per treatment).
				(10)2,000,000 lives
			 could be saved annually by providing oral rehydration therapy prepared with
			 clean water.
				(11)Exclusive
			 breastfeeding—giving only breast milk for the first 6 months of life—could
			 prevent an estimated 1,300,000 newborn and infant deaths each year, primarily
			 by protecting against diarrhea and pneumonia.
				(12)Expansion of
			 clinical care for newborns and mothers, such as clean delivery by skilled
			 attendants, emergency obstetric care, and neonatal resuscitation, can avert 50
			 percent of newborn deaths and reduce maternal mortality.
				(13)The United
			 Nations Children’s Fund (UNICEF), with support from the World Health
			 Organization, the World Bank, and the African Union, has successfully
			 demonstrated the accelerated child survival and development program in Senegal,
			 Mali, Benin, and Ghana, reducing mortality of children under the age of 5 by 20
			 percent in targeted areas using low-cost, high-impact interventions.
				(14)On September 14,
			 2005, President George W. Bush stated before the United Nations High-Level
			 Plenary Meeting that the United States is committed to the Millennium
			 Development Goals.
				(15)Nearing the
			 halfway point of attaining the MDGs by 2015 with thousands of avoidable
			 newborn, child, and maternal deaths still occurring, the United States must
			 immediately scale up its funding and delivery of proven low-cost, life-saving
			 interventions in order to fulfill its commitment to help ensure that MDGs 4 and
			 5 are met.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to develop a strategy to reduce mortality
			 and improve the health of newborns, children, and mothers, and authorize
			 assistance for its implementation; and
				(2)to establish a task force to assess,
			 monitor, and evaluate the progress and contributions of relevant departments
			 and agencies of the United States Government in achieving MDGs 4 and 5.
				3.Assistance to
			 improve the health of newborns, children, and mothers in developing
			 countries
			(a)In
			 generalChapter 1 of part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended—
				(1)in section
			 104(c)—
					(A)by striking
			 paragraphs (2) and (3); and
					(B)by redesignating
			 paragraph (4) as paragraph (2); and
					(2)by inserting after
			 section 104C the following new section:
					
						104D.Assistance to
				reduce mortality and improve the health of newborns, children, and
				mothers
							(a)AuthorizationConsistent with section 104(c), the
				President is authorized to furnish assistance, on such terms and conditions as
				the President may determine, to reduce mortality and improve the health of
				newborns, children, and mothers in developing countries.
							(b)Activities
				supportedAssistance provided under subsection (a) shall, to the
				maximum extent practicable, be used to carry out the following
				activities:
								(1)Activities to
				improve newborn care and treatment.
								(2)Activities to
				treat childhood illness, including increasing access to appropriate treatment
				for diarrhea, pneumonia, and other life-threatening childhood illnesses.
								(3)Activities to
				improve child and maternal nutrition, including the delivery of iron, zinc,
				vitamin A, iodine, and other key micronutrients and the promotion of
				breastfeeding.
								(4)Activities to
				strengthen the delivery of immunization services, including efforts to
				eliminate polio.
								(5)Activities to
				improve birth preparedness and maternity services.
								(6)Activities to
				improve the recognition and treatment of obstetric complications and
				disabilities.
								(7)Activities to
				improve household-level behavior related to safe water, hygiene, exposure to
				indoor smoke, and environmental toxins such as lead.
								(8)Activities to
				improve capacity for health governance, health finance, and the health
				workforce, including support for training clinicians, nurses, technicians,
				sanitation and public health workers, community-based health works, midwives,
				birth attendants, peer educators, volunteers, and private sector
				enterprises.
								(9)Activities to
				address antimicrobial resistance in child and maternal health.
								(10)Activities to
				establish and support the management information systems of host country
				institutions and the development and use of tools and models to collect,
				analyze, and disseminate information related to newborn, child, and maternal
				health.
								(11)Activities to
				develop and conduct needs assessments, baseline studies, targeted evaluations,
				or other information-gathering efforts for the design, monitoring, and
				evaluation of newborn, child, and maternal health efforts.
								(12)Activities to
				integrate and coordinate assistance provided under this section with existing
				health programs for—
									(A)the prevention of
				the transmission of HIV from mother-to-child and other HIV/AIDS counseling,
				care, and treatment activities;
									(B)malaria;
									(C)tuberculosis;
				and
									(D)child
				spacing.
									(c)GuidelinesTo the maximum extent practicable,
				programs, projects, and activities carried out using assistance provided under
				this section shall be—
								(1)carried out through private and voluntary
				organizations, including faith-based organizations, and relevant international
				and multilateral organizations, including the GAVI Alliance and UNICEF, that
				demonstrate effectiveness and commitment to improving the health of newborns,
				children, and mothers;
								(2)carried out with input by host countries,
				including civil society and local communities, as well as other donors and
				multilateral organizations;
								(3)carried out with input by beneficiaries and
				other directly affected populations, especially women and marginalized
				communities; and
								(4)designed to build the capacity of host
				country governments and civil society organizations.
								(d)Annual
				reportNot later than January 31 of each year, the President
				shall transmit to Congress a report on the implementation of this section for
				the prior fiscal year.
							(e)DefinitionsIn
				this section:
								(1)AIDSThe
				term AIDS has the meaning given the term in section 104A(g)(1)
				of this Act.
								(2)HIVThe
				term HIV has the meaning given the term in section 104A(g)(2) of
				this Act.
								(3)HIV/AIDSThe
				term HIV/AIDS has the meaning given the term in section
				104A(g)(3) of this
				Act.
								.
				(b)Conforming
			 amendmentsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.) is amended—
				(1)in section
			 104(c)(2) (as redesignated by subsection (a)(1)(B) of this section), by
			 striking and 104C and inserting 104C, and
			 104D;
				(2)in section
			 104A—
					(A)in subsection
			 (c)(1), by inserting and section 104D after section
			 104(c); and
					(B)in subsection (f),
			 by striking section 104(c), this section, section 104B, and section
			 104C and inserting section 104(c), this section, section 104B,
			 section 104C, and section 104D;
					(3)in subsection (c) of section 104B, by
			 inserting and section 104D after section
			 104(c);
				(4)in subsection (c) of section 104C, by
			 inserting and section 104D after section 104(c);
			 and
				(5)in the first
			 sentence of section 119(c), by striking section 104(c)(2), relating to
			 Child Survival Fund and inserting section 104D.
				4.Development of
			 strategy to reduce mortality and improve the health of newborns, children, and
			 mothers in developing countries
			(a)Development of
			 strategyThe President shall
			 develop and implement a comprehensive strategy to improve the health of
			 newborns, children, and mothers in developing countries.
			(b)ComponentsThe
			 comprehensive United States Government strategy developed pursuant to
			 subsection (a) shall include the following:
				(1)An identification of not less than 60
			 countries with priority needs for the 5-year period beginning on the date of
			 the enactment of this Act based on—
					(A)the number and rate of neonatal
			 deaths;
					(B)the number and rate of child deaths;
			 and
					(C)the number and rate of maternal
			 deaths.
					(2)For each country
			 identified in paragraph (1)—
					(A)an assessment of
			 the most common causes of newborn, child, and maternal mortality;
					(B)a description of
			 the programmatic areas and interventions providing maximum health benefits to
			 populations at risk and maximum reduction in mortality;
					(C)an assessment of
			 the investments needed in identified programs and interventions to achieve the
			 greatest results;
					(D)a description of
			 how United States assistance complements and leverages efforts by other donors
			 and builds capacity and self-sufficiency among recipient countries; and
					(E)a description of
			 goals and objectives for improving newborn, child, and maternal health,
			 including, to the extent feasible, objective and quantifiable
			 indicators.
					(3)An expansion of
			 the Child Survival and Health Grants Program of the United States Agency for
			 International Development, at least proportionate to any increase in child and
			 maternal health assistance, to provide additional support programs and
			 interventions determined to be efficacious and cost-effective.
				(4)Enhanced
			 coordination among relevant departments and agencies of the United States
			 Government engaged in activities to improve the health and well-being of
			 newborns, children, and mothers in developing countries.
				(5)A description of
			 the measured or estimated impact on child morbidity and mortality of each
			 project or program.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that contains the strategy described in
			 this section.
			5.Interagency Task
			 Force on Child Survival and Maternal Health in Developing Countries
			(a)EstablishmentThere is established a task force to be
			 known as the Interagency Task Force on Child Survival and Maternal Health in
			 Developing Countries (in this section referred to as the Task
			 Force).
			(b)Duties
				(1)In
			 generalThe Task Force shall assess, monitor, and evaluate the
			 progress and contributions of relevant departments and agencies of the United
			 States Government in achieving MDGs 4 and 5 in developing countries, including
			 by—
					(A)identifying and
			 evaluating programs and interventions that directly or indirectly contribute to
			 the reduction of child and maternal mortality rates;
					(B)assessing
			 effectiveness of programs, interventions, and strategies toward achieving the
			 maximum reduction of child and maternal mortality rates;
					(C)assessing the level of coordination among
			 relevant departments and agencies of the United States Government, the
			 international community, international organizations, faith-based
			 organizations, academic institutions, and the private sector;
					(D)assessing the
			 contributions made by United States-funded programs toward achieving MDGs 4 and
			 5;
					(E)identifying the
			 bilateral efforts of other nations and multilateral efforts toward achieving
			 MDGs 4 and 5; and
					(F)preparing the
			 annual report required by subsection (f).
					(2)ConsultationTo the maximum extent practicable, the Task
			 Force shall consult with individuals with expertise in the matters to be
			 considered by the Task Force who are not officers or employees of the United
			 States Government, including representatives of United States-based
			 nongovernmental organizations (including faith-based organizations and private
			 foundations), academic institutions, private corporations, the United Nations
			 Children’s Fund (UNICEF), and the World Bank.
				(c)Membership
				(1)Number and
			 appointmentThe Task Force shall be composed of the following
			 members:
					(A)The Administrator
			 of the United States Agency for International Development.
					(B)The Assistant Secretary of State for
			 Population, Refugees and Migration.
					(C)The Coordinator of
			 United States Government Activities to Combat HIV/AIDS Globally.
					(D)The Director of
			 the Office of Global Health Affairs of the Department of Health and Human
			 Services.
					(E)The Under
			 Secretary for Food, Nutrition and Consumer Services of the Department of
			 Agriculture.
					(F)The Chief
			 Executive Officer of the Millennium Challenge Corporation.
					(G)Other officials of
			 relevant departments and agencies of the Federal Government who shall be
			 appointed by the President.
					(H)Two ex officio
			 members appointed by the Speaker of the House of Representatives in
			 consultation with the Minority Leader of the House of Representatives.
					(I)Two ex officio
			 members appointed by the Majority Leader of the Senate in consultation with the
			 Minority Leader of the Senate.
					(2)ChairpersonThe Administrator of the United States
			 Agency for International Development shall serve as chairperson of the Task
			 Force.
				(d)MeetingsThe Task Force shall meet on a regular
			 basis, not less often than quarterly, on a schedule to be agreed upon by the
			 members of the Task Force, and starting not later than 90 days after the date
			 of the enactment of this Act.
			(e)DefinitionIn
			 this subsection, the term Millennium Development Goals means the
			 key development objectives described in the United Nations Millennium
			 Declaration, as contained in United Nations General Assembly Resolution 55/2
			 (September 2000).
			(f)ReportNot
			 later than 120 days after the date of the enactment of this Act, and not later
			 than April 30 of each year thereafter, the Task Force shall submit to Congress
			 and the President a report on the implementation of this section.
			6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act, and the amendments made by this Act,
			 $600,000,000 for fiscal year 2008, $900,000,000 for fiscal year 2009,
			 $1,200,000,000 for fiscal year 2010, and $1,600,000,000 for each of fiscal
			 years 2011 and 2012.
			(b)Availability of
			 fundsAmounts appropriated
			 pursuant to the authorization of appropriations under subsection (a) are
			 authorized to remain available until expended.
			
	
		1.Short titleThis Act may be cited as the
			 United States Commitment to Global
			 Child Survival Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)In 2000, the United
			 States joined 188 countries in committing to achieve 8 Millennium Development
			 Goals (MDGs) by 2015, including MDG 4 (Reduce child mortality)
			 and MDG 5 (Improve maternal health) that aim to reduce the
			 mortality rate of children under the age of 5 by 2/3 and
			 maternal mortality rate by 3/4 in developing countries,
			 respectively.
				(2)The significant
			 commitment of the United States to reducing child mortality in the developing
			 world contributed to a 22-percent reduction in the mortality rate of children
			 under the age of 5 between 1990 and 2006, and over the past 20 years, the
			 United States has invested over $6,000,000,000 in child survival programs run
			 by the United States Agency for International Development.
				(3)According to one of the
			 world's leading medical journals, the Lancet, despite United States and global
			 efforts to achieve MDG 4, of the 60 countries that account for 94 percent of
			 under-5 child deaths, only seven countries are on track to meet MDG 4,
			 thirty-nine countries are making some progress, although they need to
			 accelerate the speed, and fourteen countries are cause for serious
			 concern.
				(4)10,500,000 children under
			 the age of 5 die annually, over 29,000 children per day, from easily
			 preventable and treatable causes, including 4,000,000 newborns who die in the
			 first 4 weeks of life.
				(5)3,000,000 children die
			 each year due to lack of access to low-cost antibiotics and antimalarial drugs,
			 and 1,700,000 die from diseases for which vaccines are readily
			 available.
				(6)Maternal health is an
			 important determinant of neonatal survival with maternal death increasing death
			 rates for newborns by 100 percent in certain countries in the developing
			 world.
				(7)Approximately 525,000
			 women die every year in the developing world from causes related to pregnancy
			 and childbirth.
				(8)Risk factors for maternal
			 death in developing countries include pregnancy and childbirth at an early age,
			 closely spaced births, infectious diseases, malnutrition, and complications
			 during childbirth.
				(9)According to the Lancet,
			 nearly 2/3 of annual child and newborn deaths, 6,000,000
			 children, can be avoided in accordance with MDG 4 if a package of high impact,
			 low-cost interventions were made available at a total, additional, annual cost
			 of $5,100,000,000, including oral rehydration therapy for diarrhea ($0.06 per
			 treatment) and antibiotics to treat respiratory infections ($0.25 per
			 treatment).
				(10)2,000,000 lives could be
			 saved annually by providing oral rehydration therapy prepared with clean
			 water.
				(11)Exclusive breast
			 feeding—giving only breast milk for the first 6 months of life—could prevent an
			 estimated 1,300,000 newborn and infant deaths each year, primarily by
			 protecting against diarrhea and pneumonia.
				(12)Expansion of clinical
			 care for newborns and mothers, such as clean delivery by skilled attendants,
			 emergency obstetric care, and neonatal resuscitation, can avert 50 percent of
			 newborn deaths and reduce maternal mortality.
				(13)The United Nations
			 Children’s Fund (UNICEF), with support from the World Health Organization, the
			 World Bank, and the African Union, has successfully demonstrated the
			 accelerated child survival and development program in Senegal, Mali, Benin, and
			 Ghana, reducing mortality of children under the age of 5 by 20 percent in
			 targeted areas using low-cost, high-impact interventions.
				(14)On September 14, 2005,
			 President George W. Bush stated before the United Nations High-Level Plenary
			 Meeting that the United States is committed to the Millennium
			 Development Goals.
				(15)Nearing the halfway
			 point of attaining the MDGs by 2015 with thousands of avoidable newborn, child,
			 and maternal deaths still occurring, the United States will need to immediately
			 scale up its funding and delivery of proven low-cost, life-saving interventions
			 in order to fulfill its commitment to help ensure that MDGs 4 and 5 are
			 met.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to develop a strategy to reduce mortality
			 and improve the health of newborns, children, and mothers, and authorize
			 assistance for its implementation; and
				(2)to establish a task force to assess,
			 monitor, and evaluate the progress and contributions of relevant departments
			 and agencies of the United States Government in achieving MDGs 4 and 5.
				3.Assistance to improve
			 the health of newborns, children, and mothers in developing countries
			(a)In
			 generalChapter 1 of part I of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) is amended—
				(1)in section 104(c)—
					(A)by striking paragraphs
			 (2) and (3); and
					(B)by redesignating
			 paragraph (4) as paragraph (2); and
					(2)by inserting after
			 section 104C the following new section:
					
						104D.Assistance to reduce
				mortality and improve the health of newborns, children, and mothers
							(a)AuthorizationConsistent with section 104(c), the
				President is authorized to furnish assistance, on such terms and conditions as
				the President may determine, to reduce mortality and improve the health of
				newborns, children, and mothers in developing countries.
							(b)Activities
				supportedAssistance provided under subsection (a) shall, to the
				maximum extent practicable, include—
								(1)activities to improve
				newborn care and treatment;
								(2)activities to treat
				childhood illness, including increasing access to appropriate treatment for
				diarrhea, pneumonia, and other life-threatening childhood illnesses;
								(3)activities to improve
				child and maternal nutrition, including the delivery of iron, zinc, vitamin A,
				iodine, and other key micronutrients and the promotion of breast
				feeding;
								(4)activities to strengthen
				the delivery of immunization services, including efforts to eliminate
				polio;
								(5)activities to improve
				birth preparedness and maternity services;
								(6)activities to improve the
				recognition and treatment of obstetric complications and disabilities;
								(7)activities to improve
				household-level behavior related to safe water, hygiene, exposure to indoor
				smoke, and environmental toxins such as lead;
								(8)activities to improve
				capacity for health governance, health finance, and the health workforce,
				including support for training clinicians, nurses, technicians, sanitation and
				public health workers, community-based health workers, midwives, birth
				attendants, peer educators, volunteers, and private sector enterprises;
								(9)activities to address
				antimicrobial resistance in child and maternal health;
								(10)activities to establish
				and support the management information systems of host country institutions and
				the development and use of tools and models to collect, analyze, and
				disseminate information related to newborn, child, and maternal health;
								(11)activities to develop
				and conduct needs assessments, baseline studies, targeted evaluations, or other
				information-gathering efforts for the design, monitoring, and evaluation of
				newborn, child, and maternal health efforts; and
								(12)activities to integrate
				and coordinate assistance provided under this section with existing health
				programs for—
									(A)the prevention of the
				transmission of HIV from mother-to-child and other HIV/AIDS counseling, care,
				and treatment activities;
									(B)malaria;
									(C)tuberculosis; and
									(D)child spacing.
									(c)GuidelinesTo the maximum extent practicable,
				programs, projects, and activities carried out using assistance provided under
				this section shall be—
								(1)carried out through private and voluntary
				organizations, including faith-based organizations, and relevant international
				and multilateral organizations, including the GAVI Alliance and UNICEF, that
				demonstrate effectiveness and commitment to improving the health of newborns,
				children, and mothers;
								(2)carried out with input by host countries,
				including civil society and local communities, as well as other donors and
				multilateral organizations;
								(3)carried out with input by beneficiaries and
				other directly affected populations, especially women and marginalized
				communities; and
								(4)designed to build the capacity of host
				country governments and civil society organizations.
								(d)Annual
				reportNot later than January 31, 2009, and annually thereafter
				for 4 years, the President shall transmit to Congress a report on the
				implementation of this section for the prior fiscal year. The report shall
				include the most recent report submitted to the President by the Interagency
				Task Force on Child Survival and Maternal Health in Developing Countries under
				section 5(f) of the United States Commitment
				to Global Child Survival Act of 2007.
							(e)DefinitionsIn
				this section:
								(1)AIDSThe
				term AIDS has the meaning given the term in section 104A(g)(1)
				of this Act.
								(2)HIVThe
				term HIV has the meaning given the term in section 104A(g)(2) of
				this Act.
								(3)HIV/AIDSThe
				term HIV/AIDS has the meaning given the term in section
				104A(g)(3) of this
				Act.
								.
				(b)Conforming
			 amendmentsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.) is amended—
				(1)in section 104(c)(2) (as
			 redesignated by subsection (a)(1)(B) of this section), by striking and
			 104C and inserting 104C, and 104D;
				(2)in section 104A—
					(A)in subsection (c)(1), by
			 inserting and section 104D after section 104(c);
			 and
					(B)in subsection (f), by
			 striking section 104(c), this section, section 104B, and section
			 104C and inserting section 104(c), this section, section 104B,
			 section 104C, and section 104D;
					(3)in subsection (c) of section 104B, by
			 inserting and section 104D after section
			 104(c);
				(4)in subsection (c) of section 104C, by
			 inserting and section 104D after section 104(c);
			 and
				(5)in the first sentence of
			 section 119(c), by striking section 104(c)(2), relating to Child
			 Survival Fund and inserting section 104D.
				4.Development of strategy
			 to reduce mortality and improve the health of newborns, children, and mothers
			 in developing countries
			(a)Development of
			 strategyThe President shall
			 develop and implement a comprehensive strategy to improve the health of
			 newborns, children, and mothers in developing countries.
			(b)ComponentsThe
			 comprehensive United States Government strategy developed pursuant to
			 subsection (a) shall include the following:
				(1)Using data compiled by the United Nations,
			 the World Bank, and other international organizations, an identification of not
			 less than 60 countries with priority needs for the 5-year period beginning on
			 the date of the enactment of this Act, to include—
					(A)the number and rate of neonatal
			 deaths;
					(B)the number and rate of child deaths;
			 and
					(C)the number and rate of maternal
			 deaths.
					(2)For each country
			 identified in paragraph (1)—
					(A)an assessment of the most
			 common causes of newborn, child, and maternal mortality;
					(B)a description of the
			 programmatic areas and interventions providing maximum health benefits to
			 populations at risk and maximum reduction in mortality;
					(C)an assessment of the
			 investments needed in identified programs and interventions to achieve the
			 greatest results;
					(D)a description of how
			 United States assistance complements and leverages efforts by other donors and
			 builds capacity and self-sufficiency among recipient countries; and
					(E)a description of goals
			 and objectives for improving newborn, child, and maternal health, including, to
			 the extent feasible, objective and quantifiable indicators.
					(3)An expansion of the Child
			 Survival and Health Grants Program of the United States Agency for
			 International Development, at least proportionate to any increase in child and
			 maternal health assistance, to provide additional support programs and
			 interventions determined to be efficacious and cost-effective.
				(4)Enhanced coordination
			 among relevant departments and agencies of the United States Government engaged
			 in activities to improve the health and well-being of newborns, children, and
			 mothers in developing countries.
				(5)A description of the
			 measured or estimated impact on child morbidity and mortality of each project
			 or program.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that contains the strategy described in
			 this section.
			5.Interagency Task Force
			 on Child Survival and Maternal Health in Developing Countries
			(a)EstablishmentThere is established a task force to be
			 known as the Interagency Task Force on Child Survival and Maternal Health in
			 Developing Countries (in this section referred to as the Task
			 Force).
			(b)Duties
				(1)In
			 generalThe Task Force shall assess, monitor, and evaluate the
			 progress and contributions of relevant departments and agencies of the United
			 States Government in achieving MDGs 4 and 5 in developing countries, including
			 by—
					(A)identifying and
			 evaluating programs and interventions that directly or indirectly contribute to
			 the reduction of child and maternal mortality rates;
					(B)assessing effectiveness
			 of programs, interventions, and strategies toward achieving the maximum
			 reduction of child and maternal mortality rates;
					(C)assessing the level of coordination among
			 relevant departments and agencies of the United States Government, the
			 international community, international organizations, faith-based
			 organizations, academic institutions, the private sector, and host country for
			 input and coordination;
					(D)assessing the
			 contributions made by United States-funded programs toward achieving MDGs 4 and
			 5;
					(E)identifying the bilateral
			 efforts of other nations and multilateral efforts toward achieving MDGs 4 and
			 5; and
					(F)preparing the annual
			 report required by subsection (f).
					(2)ConsultationTo the maximum extent practicable, the Task
			 Force shall consult with individuals with expertise in the matters to be
			 considered by the Task Force who are not officers or employees of the United
			 States Government, including representatives of United States-based
			 nongovernmental organizations (including faith-based organizations and private
			 foundations), academic institutions, private corporations, the United Nations
			 Children’s Fund (UNICEF), and the World Bank.
				(c)Membership
				(1)Number and
			 appointmentThe Task Force shall be composed of the following
			 members:
					(A)The Administrator of the
			 United States Agency for International Development.
					(B)The Assistant Secretary of State for
			 Population, Refugees and Migration.
					(C)The Coordinator of United
			 States Government Activities to Combat HIV/AIDS Globally.
					(D)The Director of the
			 Office of Global Health Affairs of the Department of Health and Human
			 Services.
					(E)The Under Secretary for
			 Food, Nutrition and Consumer Services of the Department of Agriculture.
					(F)The Chief Executive
			 Officer of the Millennium Challenge Corporation.
					(G)Other officials of
			 relevant departments and agencies of the Federal Government who shall be
			 appointed by the President.
					(H)Two ex officio members
			 appointed by the Speaker of the House of Representatives in consultation with
			 the minority leader of the House of Representatives.
					(I)Two ex officio members
			 appointed by the majority leader of the Senate in consultation with the
			 minority leader of the Senate.
					(2)ChairpersonThe Administrator of the United States
			 Agency for International Development shall serve as chairperson of the Task
			 Force.
				(d)MeetingsMembers of the Task Force or their
			 designees shall meet on a regular basis, not less often than quarterly, on a
			 schedule to be agreed upon by the members of the Task Force, and starting not
			 later than 90 days after the date of the enactment of this Act.
			(e)DefinitionIn
			 this subsection, the term Millennium Development Goals means the
			 key development objectives described in the United Nations Millennium
			 Declaration, as contained in United Nations General Assembly Resolution 55/2
			 (September 2000).
			(f)ReportNot
			 later than 180 days after the date of the enactment of this Act and annually
			 thereafter for 4 years, the Task Force shall submit to the President a report
			 on the implementation of this section.
			6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act, and the amendments made by this
			 Act—
				(1)up to $600,000,000 for fiscal year
			 2008;
				(2)up to $900,000,000 for fiscal year
			 2009;
				(3)up to $1,200,000,000 for fiscal year 2010;
			 and
				(4)up to $1,600,000,000 for each of fiscal
			 years 2011 and 2012.
				(b)Availability of
			 fundsAmounts appropriated
			 pursuant to the authorization of appropriations under subsection (a) are
			 authorized to remain available until expended.
			
	
		April 9, 2008
		Reported with an amendment
	
